Citation Nr: 1632605	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-28 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a
March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran previously filed a service connection claim for hypertension, which was most recently denied in a March 2000 rating decision. Because the Veteran is now seeking service connection for ischemic heart disease, a diagnosis which specifically excludes hypertension under the herbicide presumptive regulations of 38 C.F.R. § 3.309(e), the Board finds new and material evidence is not required to be shown with respect to his claim for ischemic heart disease.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before rendering a decision on this matter.

The Veteran continues to submit statements indicating that he was exposed to herbicides while serving on active duty in Korea from April 1968 to June 1969.  

The Veteran has indicated in a number of statements that he was stationed near the demilitarized zone (DMZ) in Korea.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam, or along the DMZ in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 4 (b) directs that a request be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a Veteran claims exposure in Korea and his service was not between April 1, 1968 and August 31, 1971 or in a unit or entity listed in the table provided in the Manual.  While the Veteran's service was during the time period listed, his unit is not listed in the table provided.

Personnel records reflect that the Veteran served in both Battery B and Battery A of the 2nd Battalion, 71st Artillery.  The Board notes that a December 2012 Defense Personnel Records Center Information Retrieval System (DPRIS) response indicated that Battery B of the 2nd Battalion, 71st Artillery was located at Camp Casey in 1968, approximately 13 miles from the DMZ, but the history did not document the use, storage, spraying or transporting of herbicides.  Moreover, it was noted that the history does not mention or document any specific duties performed by the unit members along the DMZ.

The DPRIS response noted that there had additionally been a review of the 1968-1969 unit histories of the 2nd Battalion, 71st Artillery, Battery A which was located at Site 42, near Kimpo-op.  It noted that Battery A had initiated many projects to improve security and completed those that had been initiated during 1968.  Significantly, no conclusion was made as to whether the history reflected use, storage, spraying or transporting of herbicides by Battery A.  The Veteran was assigned to Battery A from December 16, 1968 to January 5, 1969.  The Board finds that the research conducted is not sufficient.  An additional response which addresses whether the Veteran was exposed to herbicides during his time with Battery A is necessary. 

The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.

With respect to all claims on appeal, records in the Veteran's Virtual VA claims file reflect that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  These records may be highly relevant to the Veteran's claims.  Therefore, VA must attempt to obtain these records.  While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  

If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case. 

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  

All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3.  The RO/AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 4(b) and attempt to verify the Veteran's claimed herbicide exposure.  Specifically, additional findings must be made as to his time with Battery A, 2nd Battalion, 71st Artillery.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



